Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Allowable Subject Matter
Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, and10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2016203276 (A) to Terada.

Regarding claim 1, Terada discloses a video monitoring method for mobile robot, comprising the following steps: 

determining, on a basis of a position of the mobile robot and an image shot from a shooting angle of a camera, whether an image shot currently contains private contents (par. [0042]-[0050]); 
if the image shot currently contains private contents, shielding the private contents contained in the image (par. [0042]-[0050]); and 
if the image shot currently is not containing private contents, continuing monitoring the mobile robot (par. [0042]-[0050]). 

Regarding claim 4, Terada discloses the method according to claim 1, wherein determining, on the basis of the position of the mobile robot and the shooting angle of the camera, whether the image shot currently contains private contents comprises the following steps: 
determining a current position and a current direction of the mobile robot in the map on the basis of positioning data of the mobile robot (para [0042]-[0050]); 
determining, on the basis of the current position and the current direction, a shooting area covered by the shooting angle of the camera of the mobile robot in the map (para [0042]-[0050]); 
determining whether the shooting area contains the one or more private area (para [0042]-[0050]); 
if the shooting area is not containing the one or more private area, determining that an image shot currently does not contain private contents (para [0042]-[0050]); and 
if the shooting area contains the one or more private area, determining that an image shot currently contains private contents (para [0042]-[0050]). 

Regarding claim 8, Terada discloses the method according to claim 1, wherein after shielding the private contents contained in the image, the method further comprises the following steps: 

sending coded data to a memory for storage or to a display for display (para [0004]: “the image processed by the image capturing prohibiting unit may be displayed on the remote operation terminal 4”). 

Regarding claim 10, Terada discloses the method according to claim 1, wherein the mobile robot comprises two cameras, one camera is configured for image analysis processing (para [0045]: laser scanner), and the other camera is configured for video recording (para [0024]), a recorded video shielding the private contents (para [0056]: blurring processing etc.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of US 20200150655 A1 to Artes et al. (“Artes”).

Regarding claim 2, Terada discloses the method according to claim 1, wherein providing one or more private area on a basis of a map constructed by a mobile robot comprises the following steps: 
displaying the map to a control terminal (para [0019]); 
determining a range defined of the control terminal in the map; and using the defined range as the one or more private area (par. [0006], [0019] and [0037]-[0041], fig. 1 and 4). 
Terada further discloses extracting a map from a map database (para [0018]), but fails to explicitly disclose the step of constructing the map.

It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings and map database of Terada in view of the above teachings and map generation of Artes in order to provide a benefit of enabling the system in a case where a pre-existing map is unavailable for an area. 

Regarding claim 3, Terada discloses the method according to claim 1, wherein providing the one or more private area on the basis of the map constructed by the mobile robot comprises the following steps: 
receiving an instruction for providing one or more private area (par. [0006], [0019] and [0037]-[0041], figs. 1 and 4); 
receiving an external navigation instruction, controlling the mobile robot to walk according to the external navigation instruction (par. [0006], [0020], [0022] and [0044]-[0047]).
Terada further discloses extracting a map from a map database (para [0018]), but fails to explicitly disclose the step of constructing the map, or recording a walking path, or using a range defined by the walking path as the one or more private area, wherein the range defined by the walking path is corresponding to a range in the map. 
However, However, in analogous art, it is known from Artes for a mobile to construct a map (para [0036]), record a walking path and using a range defined by the walking path as the one or more private area, wherein the range defined by the walking path is corresponding to a range in the map (para [0062], “learning run”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings and map database of Terada in view of the above teachings and map generation of Artes in order to provide a benefit of enabling the system in a case where a pre-existing map is unavailable for an area.

Regarding claim 5, Terada discloses the method according to claim 1, wherein determining, on the basis of the position of the mobile robot and the shooting angle of the camera, whether the image shot currently contains private contents comprises the following steps: 
determining the current position and the current direction of the mobile robot in the map on the basis of positioning data of the mobile robot (para [0042]-[0050]).
Although Terada teaches determining whether or not the imaging prohibition region A 2 overlaps with the imaging region A 1 based on the determined self-position of the robot and based on the angle of the imaging unit, Terada does not explicitly consider the case of whether or not the robot self-position is already in the privacy area because Terada specifically teaches restricting the movement of the robot from the imaging prohibition area in order to prevent imaging of the prohibition region (para [0052]).
However, in analogous art, Artes considers the case of whether or not the self-position of a mobile robot is located in a virtual exclusion region, such as through error, and adapts adapt its navigation strategy accordingly (para [0110]).
It would have been an obvious design choice to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Terada in view of the above teachings of Artes such that the mobile robot recognizes whether or not its self-position is located in a restricted area, such as due to error, and whereby, in the case that the robot recognizes that it is in a restricted area, the robot could adapt by assuming that images could contain private contents in order to prevent imaging of the prohibition region (Terada, para [0052]). Therefore the combination of Terada and Artes discloses determining, on the basis of the current position, whether the mobile robot is in the one or more private areas, and if the mobile robot is in the one or more private area, determining that an image shot currently contains private contents.
Terada further teaches:
if the mobile robot is not in the one or more private area (para [0052]: “limiting the movement to the imaging prohibition region”), determining, on the basis of the current position and the current 
determining whether the shooting area contains the one or more private area (para [0042]-[0050]); 
if the shooting area contains the one or more private area, determining that an image shot currently contains the private contents (para [0042]-[0050]); and 
if the shooting area is not containing the one or more private area, determining that an image shot currently does not contain the private contents (para [0042]-[0050]). 

Regarding claim 11, the method of claim 11 is rejected based on the same reasoning as the method of claim 6.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Terada 

Regarding claim 6, Terada discloses the method according to claim 4, wherein shielding the private contents contained in the image comprises the following steps: 
determining a shooting angle of the camera (para [0046]-[0047]: “joint angle obtaining step”), two edges corresponding to the shooting angle being a first shooting angle edge and a second shooting angle edge, the first shooting angle edge corresponding to a first outermost edge on one side of the image, and the second shooting angle edge corresponding to a second outermost edge on the other side of the image (para [0046]-[0048]: region overlap determination step using geometric calculation; note therefore is implicit, or at least obvious that the region overlap determination of Terada considers the angle edges of the imaging region in order to determine if there is any overlap with the prohibition region); 
determining a maximum shielding angle within the shooting angle formed when the one or more private area contained in the shooting, area is projected to the camera, two edges corresponding to the maximum shielding angle being a first shielding angle edge and a second shielding angle edge 
determining, on the basis of the first shielding line in the image corresponding to the first shielding angle edge and a second shielding line in the image corresponding to the second shielding angle edge, that the private contents contained in the image is a content between the first shielding line and the second shielding line (para [0046]-[0048]: region overlap determination step using geometric calculation; note therefore is implicit, or at least obvious that the region overlap determination of Terada considers the angle edges of the imaging region and the prohibition region in order to determine if there is any overlap); and 
shielding the content between the first shielding line and the second shielding line (para [0049]: display of the imaging area A 1 by the remote control terminal 4 is restricted). 

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of US 20190272830 A1 to Fujii et al. (“Fujii”).

Regarding claim 9, Terada discloses the method according to claim 1, but fails to explicitly disclose wherein providing one or more private area on a basis of a map constructed by a mobile robot further comprises the steps of setting voice privacy as claimed.
However, in analogous art Fujii teaches setting a sound exclusion area within a monitored region (para [0153]-[0154]).
Therefore a combination of Terada and Fujii discloses receiving an instruction for instructing whether to perform voice privacy; if the instruction for instructing is to perform voice privacy, not allowing the mobile robot to perform voice recording, a shot video recorded by the mobile robot is not 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Terada in view of the above teachings Fujii in order to provide an additional layer of privacy to improve user comfort.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI Q TRAN/             Supervisory Patent Examiner, Art Unit 2484